 



EXHIBIT 10.3
CEDAR FAIR, L.P.,
2000 SENIOR EXECUTIVE MANAGEMENT INCENTIVE PLAN
1. Purpose
     The purpose of the Cedar Fair, L.P., 2000 Senior Executive Management
Incentive Plan is to provide certain employees of Cedar Fair, L.P., including
without limitation its subsidiaries (collectively, the “Company”) with incentive
compensation based on the achievement of financial, business, and other
performance criteria. To achieve this purpose, the Plan provides for the
authority to grant Cash Incentive Awards.
2. Definitions
     As used in the Plan, the following terms shall have the meanings set forth
below:
     (a) “Award Target” - This term has the meaning given to it in Section 6.
     (b) “Board ” - The Board of Directors of Cedar Fair Management Company
(“CFMC”).
     (c) “Cash Incentive Award” - This term has the meaning given to it in
Section 6.
     (d) “Change in Control” - A “Change in Control” will be deemed to occur if
at any time after the date of the adoption of this Plan:
(i) any Acquiring Person (other than (A) the Company or any related entity,
(B) any employee benefit plan of the Company or any related entity or any
trustee of or fiduciary with respect to any such plan when acting in such
capacity, or (C) any person who, on the date of the adoption of this Plan, is an
Affiliate of the Company and owning in excess of ten percent (10%) of the
outstanding Units of the Company and the respective successors, executors, legal
representatives, heirs, and legal assigns of such person), alone or together
with its Affiliates and Associates, has acquired or obtained the right to
acquire the beneficial ownership of twenty-five percent (25%) or more of the
Units then outstanding (except pursuant to an offer for all outstanding Units of
the Company at a price and upon such terms and conditions as a majority of the
Continuing Directors determine to be in the best interests of the Company and
its unitholders (other than the Acquiring Person or any Affiliate or Associate
thereof on whose behalf the offer is being made));

 



--------------------------------------------------------------------------------



 



(ii) the Company files a report or proxy statement with the SEC pursuant to the
Exchange Act disclosing in response to Item 1 of Form 8-K thereunder or Item
6(e) of Schedule 14A thereunder that a Change in Control of the Company has or
may have occurred or will or may occur in the future pursuant to any
then-existing contract or transaction;
(iii) the Company is merged with or into, is consolidated with, or becomes the
subsidiary of another entity and immediately after giving effect to that
transaction, less than 45% of the then outstanding voting securities of the
surviving or resulting entity or (if the Company becomes a subsidiary in the
transaction) of the ultimate parent of the Company represent or were issued in
exchange for voting securities of the Company outstanding immediately prior to
the transaction;
(iv) all or substantially all of the assets of the Company are leased, sold,
transferred or otherwise disposed of in a single transaction or a series of
related transactions to a single purchaser or a group of affiliated purchasers;
or
(v) CFMC ceases to be the sole managing general partner of the Company, except
with the prior affirmative vote or approval of holders of shares of CFMC
entitling them to exercise a majority of the voting power of CFMC in the
election of directors.
(1) “Acquiring Person” means any person (any individual, firm, corporation or
other entity) who or which, together with all Affiliates and Associates, has
acquired or obtained the right to acquire the beneficial ownership of
twenty-five percent (25%) or more of the Units then outstanding.
(2) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act.
(3) “Continuing Director” means any person who was a member of the Board on the
Effective Date of the Plan or thereafter elected to the Board or appointed by
the Board prior to the date as of which the Acquiring Person (other than an
Acquiring Person described in clauses (A), (B), or (C) of paragraph (i) of the
definition of “Change in Control”) became the owner of more than ten percent
(10%) of the outstanding Units of the Company, or a person designated (before
his initial election or employment as a director) as a Continuing Director by
three-fourths of the Whole Board, but only if a majority of the Whole Board
shall then consist of Continuing Directors.
(4) “Whole Board” means the total number of directors which the Board would have
if there were no vacancies.

 



--------------------------------------------------------------------------------



 



     (d) “Code” - The Internal Revenue Code of 1986, or any law that supersedes
or replaces it, as amended from time to time.
     (e) “Committee” - The Compensation Committee of the Board, or any other
committee or designee of the Board that the Board authorizes to administer this
Plan.
     (f) “Company” - Cedar Fair, L.P., a Delaware limited partnership.
     (g) “Company Performance Measures” - This term has the meaning given to it
in Section 6.
     (h) “Exchange Act” - Securities Exchange Act of 1934, and any law that
supersedes or replaces it, as amended from time to time.
     (i) “Participant” - Any person to whom a Cash Incentive Award has been
granted under this Plan.
3. Eligibility
     All key employees of the Company and its related entities shall be eligible
to receive Cash Incentive Awards.
4. Administration
     (a) Committee. Subject to Section 4(b), this Plan will be administered by
the Committee. The Committee will, subject to the terms of this Plan, have the
authority to: (i) select the eligible employees who will receive Cash Incentive
Awards, (ii) determine the types of Cash Incentive Awards to be granted,
(iii) determine the terms, conditions, performance periods (which may be a full
fiscal year or a longer or shorter period of time), and restrictions applicable
to the Cash Incentive Awards, (iv) prescribe the forms of any notices,
agreements, or other instruments relating to the Cash Incentive Awards,
(vi) grant the Cash Incentive Awards, (vi) adopt, alter, and repeal rules
governing this Plan, (viii) interpret the terms and provisions of the Plan and
any Cash Incentive Awards granted under this Plan, and (ix) otherwise supervise
the administration of this Plan. All decisions by the Committee will be made
with the approval of not less than a majority of its members.
     (b) Delegation. The Committee may delegate any of its authority to any
other person or persons that it deems appropriate.

 



--------------------------------------------------------------------------------



 



     (c) Decisions Final. All decisions by the Committee, and by any other
person or persons to whom the Committee has delegated authority, will be final
and binding on all persons.
     (d) Expenses. The expenses of the administration of the Plan shall be borne
by the Company and its related entities.
5. Adjustment of Cash Incentive Awards
     In its sole discretion, the Committee may, but is not required to, make an
adjustment in a Participant’s Cash Incentive Award to take into account:
(i) acquisitions and investments closed or completed during the applicable
performance period that were not already taken into account in the Participant’s
Cash Incentive Award for such period; (ii) the effect of any major change in
accounting principles during the applicable performance period; and/or (iii) the
effect of any major reorganization within the Company during the applicable
performance period.
6. Cash Incentive Award
     A Cash Incentive Award is payable in cash and is contingent upon the
achievement of performance measures established by the Committee for the
Participant. Each Participant to whom a Cash Incentive Award is granted is paid
a base salary designed to be competitive in the marketplace, with the salary
level determined by the Committee. The target amount of the Cash Incentive Award
for each Participant shall be fifty percent (50%) of the Participant’s base
salary for the performance period, subject to adjustment as provided in this
Section 6 (the “Award Target”). Prior to the commencement of the performance
period, the Committee shall determine reasonable performance measures (with such
multiple levels of performance and such relative weights as the Committee may
determine and which may or may not be readily quantifiable) for the performance
period for each Participant in the Plan, which may be the same as or different
from the performance measures established by the Committee for other
Participants and may include individual performance measures that are specific
to that Participant and/or performance measures determined on a Company,
business unit, management function or other basis, in such combination as the
Committee determines to be reasonable under the circumstances.
     A performance period may be equal to, more than, or less than a full fiscal
year, but in no event less than one fiscal quarter. The individual Participant’s
actual Cash Incentive Award payout for the applicable performance period will be
determined by the extent to which the Participant’s individual performance
measures are achieved for the applicable performance period, as adjusted to
reflect the relative weights determined by the Committee for the respective
performance measures. In its discretion based on factors it deems relevant, the
Committee may adjust a Participant’s actual Cash Incentive Award payout for a
performance period up or down from the payout the Participant would receive
based on achievement of performance measures, but, except as provided in the
next paragraph of this Section 6, in no event may any upward adjustment result
in a Cash Incentive Award in excess of the Award Target.

 



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, if the performance measures applicable to a
Participant for the applicable performance period are achieved at a level
greater than that which, subject to the Committee’s discretion in adjusting Cash
Incentive Awards as provided in the immediately preceding sentence, would
entitle the Participant to receive a Cash Incentive Award at the Award Target,
the Committee, in its discretion based on factors it deems relevant, may
increase the Participant’s Cash Incentive Award for the applicable performance
period to an amount not in excess of 150% of the Award Target. In addition, and
notwithstanding any other provisions of this Section 6, (a) no amounts shall be
payable under this Plan to a Participant if none of the Participant’s
performance measures for the applicable performance period are met and (b) the
aggregate amount of all Cash Incentive Awards paid for the applicable
performance period shall not exceed the limits, if any, imposed on the payment
of cash bonuses under the Company’s Third Amended and Restated Agreement of
Limited Partnership, as heretofore or hereafter amended or restated.
7. Deferral of Payment
     The Committee may, in its discretion, permit Participants to defer the
payment of some or all of their Cash Incentive Awards, as well as other
compensation or fees, in accordance with procedures established by the Committee
to assure that the recognition of taxable income is deferred under the Code.
8. Taxes Associated with Cash Incentive Award
     Prior to the payment of a Cash Incentive Award, the Company may withhold,
or require a Participant to remit to the Company, an amount sufficient to pay
any federal, state, and local taxes associated with the Cash Incentive Award.
9. Termination of Employment
     If the employment of a Participant terminates for any reason, all deferred
and unpaid Cash Incentive Awards may be exercisable or paid only in accordance
with rules established by the Committee.
10. Termination of Cash Incentive Awards under Certain Conditions
     The Committee may cancel any unpaid or deferred Cash Incentive Award at any
time if the Participant is not in compliance with all applicable provisions of
this Plan or with the terms or conditions of the Cash Incentive Award or if the
Participant, without the prior written consent of the Company, engages in any of
the following activities:

 



--------------------------------------------------------------------------------



 



     (i) Renders services to an organization, or engages in a business, that is,
in the sole judgment of the Committee, in competition with the Company.
     (ii) Discloses to anyone outside of the Company, or uses for any purpose
other than the Company’s business, any material confidential information or
material relating to the Company, whether acquired by the Participant during or
after employment with the Company.
     The Committee may, in its discretion and as a condition to the payment of a
Cash Incentive Award, require a Participant to acknowledge in writing that he or
she is in compliance with all applicable provisions of this Plan and with the
terms and conditions of the Cash Incentive Award and has not engaged in any
activities referred to in clauses (i) and (ii) above.
10. Change in Control; Acquisition of the Company
     In the event of a Change in Control of the Company, unless otherwise
determined by the Committee, all Cash Incentive Awards will be deemed to have
been earned to the extent determined by the Committee.
9. Amendment or Suspension of this Plan; Amendment of Outstanding Cash Incentive
Awards
     (a) Amendment or Suspension of this Plan. The Board may amend or suspend
this Plan at any time.
     (b) Amendment of Outstanding Cash Incentive Awards. The Committee may, in
its discretion, amend the terms of any Cash Incentive Award, prospectively or
retroactively, but no such amendment, except as provided in Section 10, may
impair the rights of any Participant without his or her consent. The Committee
may waive, in whole or in part, any restriction or conditions applicable to, or
accelerate the vesting of, any Cash Incentive Award.
10. No Trust
     Neither the Plan nor any Cash Incentive Award shall create or be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company and any Participant. To the extent that the Participant
acquires a right to receive payments from the Company in respect of any Cash
Incentive Award, such rights shall be no greater than the right of any unsecured
general creditor of the Company.
11. Nonassignability

 



--------------------------------------------------------------------------------



 



     Unless otherwise determined by the Committee, (i) no Cash Incentive Award
granted under this Plan may be transferred or assigned by the Participant to
whom it is granted other than by will, pursuant to the laws of descent and
distribution, or pursuant to a qualified domestic relations order and (ii) a
Cash Incentive Award granted under this Plan may be paid, during the
Participant’s lifetime, only to the Participant or the Participant’s guardian or
legal representative.
12. Governing Law
     The interpretation, validity, and enforcement of this Plan will be governed
by the law of the State of Delaware.
13. Rights of Employees
     Nothing in this Plan will confer upon any Participant the right to
continued employment by the Company or any of its related entities or limit in
any way the Company’s or a related entity’s right to terminate any Participant’s
employment at will.
14. Effective and Termination Dates
     (a) Effective Date. This Plan will become effective on the date it is
approved by the Board, but with effect from January 1, 2000.
     (b) Termination Date. This Plan will continue in effect until terminated by
the Board.

 